Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Prestel et al. (US 2015/0265355 A1).
Prestel discloses a robotic surgical instrument comprising: a shaft (2); an articulation (10) configured to articulate an end effector (16/18), the articulation drivable by a pair of driving elements (20-24); an instrument interface (60/110/112) including: an instrument interface element (110) configured to drive the pair of driving elements; a tensioning mechanism (Paragraph [0047], deflection roller pairs) configured to tension the pair of driving elements; an alignment mechanism (Paragraph .

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive.
Applicant argues that Prestel does not disclose the claimed invention, because “…these guide members, guide track 62 and guide strips 64 and 66, are not configured to set a position of the instrument interface element to a predetermined alignment position when the end effector has a predetermined configuration, and are not independent of the tensioning mechanism” and goes on to state “in fact, as the tensioning deflection roller arrangement is integral to Prestel’s system, Prestel fails to disclose any structure that could act as an alignment mechanism independent of the tensioning rollers.” 
This is not persuasive, as Applicant appears to be arguing a far more narrow interpretation than the breadth of the claims allows. Specifically, as the guide track and guide strips guide the pull cable (which actuates the end effector), they can be considered to set the position of the instrument interface element to what can be considered an alignment position, when the end effector as at a configuration that can be predetermined. The position of the instrument interface element could not be set without . 

Allowable Subject Matter
Claims 2-11, 13-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658